

117 HR 5041 IH: Grayfield Redevelopment and Economic Advancement Through Effective Repurposing and Revitalization of Shopping Centers Act of 2021
U.S. House of Representatives
2021-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5041IN THE HOUSE OF REPRESENTATIVESAugust 17, 2021Ms. Bourdeaux (for herself and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Housing and Community Development Act of 1974 to authorize grants to assist in redeveloping abandoned shopping centers, and for other purposes.1.Short titleThis Act may be cited as the Grayfield Redevelopment and Economic Advancement Through Effective Repurposing and Revitalization of Shopping Centers Act of 2021 or the GREATER Revitalization of Shopping Centers Act of 2021.2.Grayfields shopping centers redevelopment grants(a)GrantsSection 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308) is amended by adding at the end the following new subsection:(s)Shopping center redevelopment grants(1)AuthorityIn conjunction with notes or other obligations issued by eligible public entities or designated public agencies for the purpose of financing projects that meet the criteria under paragraph (2) and that are guaranteed under this section, the Secretary may make grants to such eligible public entities or designated public agencies in connection with such guarantees for the purpose of enhancing the security of the notes or obligations or improving the viability of projects financed with such notes or obligations.(2)Project requirementsA project meets the criteria under this paragraph only if the project—(A)is designed to eliminate blight, including on a spot basis, through redevelopment and revitalization of facilities that—(i)were originally developed as shopping centers,(ii)consist of an enclosed facility covering not less than 30 acres,(iii)contain—(I)not less than 40 individual storefronts of which less than 30 percent are occupied at the time the grant is awarded, or(II)2 or more vacant major department stores, grocery stores, or other large chain stores having substantial economic strength and occupying substantial square footage of the facility, and(iv)include a common parking area;except that the Secretary may establish alternative criteria to the requirements under this subparagraph for eligibility of shopping centers for assistance as the Secretary considers appropriate; and (B)meets such requirements as the Secretary shall establish to ensure that the project promotes—(i)transit-oriented development;(ii)reclaiming and re-use of grayfields;(iii)development of affordable housing;(iv)removal of existing grayfield infrastructure;(v)such other priorities as the Secretary considers appropriate, including with respect to smaller jurisdictions and non-metropolitan areas; or(vi)any two or more of the priorities specified in or pursuant to this subparagraph.(3)AmountThe amount of a grant pursuant to this section may not exceed $5,000,000.(4)Matching requirementThe Secretary shall require each eligible public entity or designated public agency to which a grant is made pursuant to this subsection to contribute to the project for which the grant is made an amount from sources other than such grant, including local and State tax abatements, in-kind contributions, and Federal tax incentives, that exceeds 50 percent of the amount of such grant.(5)PreferenceIn making grants pursuant to this section, the Secretary shall give preference to eligible public entities and designated public agencies based on the extent to which—(A)the amount proposed to be contributed pursuant to paragraph (4) exceeds the minimum amount required by such paragraph to be contributed;(B)the project reflects the results of extensive community engagement; and(C)the project would benefit lower-income, underserved communities.(6)Technical assistance(A)HUDThe Secretary shall, in accordance with section 102 of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545), provide technical guidance and assistance to applicants for grants under this subsection regarding—(i)how to apply for grants under this subsection; and(ii)how to avoid conflicts relating to using funding pursuant to this section in conjunction with Federal tax-exempt financing.(B)LocalAn eligible public entity or designated public agency receiving a grant under this subsection may use not more than 25 percent of such grant amounts to obtain technical assistance from local qualified service providers regarding combining such assistance with other financing with—(i)other Federal assistance, including the New Markets Tax Credits program and Low-Income Housing Tax Credit program; and(ii)other State assistance, tax credits, and incentives, including tax-increment financing and other bonding instruments.(7)Reports(A)HUDFor each fiscal year for which grants are made under this subsection, the Secretary shall submit a report to the Congress, not later than 90 days after the end of such fiscal year, that identifies—(i)each project assisted with such grant amounts;(ii)the amount of non-Federal funds contributed to the project; and(iii)how the grant amounts were used.(B)GAONot later than 2 years after the date of the enactment of this subsection, the Comptroller General shall submit a report to the Congress analyzing the effectiveness of the program for grants under this section and making recommendations to improve future outcomes among shopping mall redevelopment and revitalization projects and similar subsidy programs administered in conjunction with Federal loan guarantees.(8)DefinitionsFor purposes of this subsection, the following definitions shall apply:(A)Transit-oriented developmentThe term transit-oriented development means a project that—(i)enhances economic development and achieve other goals established during the project development and engineering processes;(ii)facilitates multimodal transportation connectivity and accessibility;(iii)increases access to transit hubs for pedestrian and bicycle traffic;(iv)enables mixed-use development;(v)identifies infrastructure needs associated with the project; and(vi)includes private sector participation.(B)GrayfieldThe term grayfield means an economically obsolescent, outdated, failing, moribund, or underused real estate asset.(9)FundingThere is authorized to be appropriated for grants under this subsection $50,000,000 for each of fiscal years 2022 and 2023, which amounts shall remain available until expended..(b)CDBG loan guarantee capSubject to section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a), during each of fiscal years 2022 and 2023, commitments to guarantee loans under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308), any part of which is guaranteed, shall not exceed a total principal amount of $500,000,000, notwithstanding any aggregate limitation on outstanding obligations guaranteed in subsection (k) of such section 108.